Per Curiam.

Récovery in this case is dependent upon the application to the facts herein of Section 1359-7, General Code, as amended (122 Ohio Laws, 663) effective September 26, 1947, which reads in part:
“Upon the death of a person the total amount of aid paid to said person or to his spouse or either or both of them under this act shall be a preferred claim against the estate of such deceased person. ’ ’
Prior to such amendment, the estate of the widow would not have been liable for the aid paid to her husband. Division of Aid for Aged v. Hogan, Admr., 143 Ohio St., 186, 54 N. E. (2d), 781.
Thus the question presented is whether the section as amended operates retroactively.
This court is of the opinion that the statute does not operate retroactively to make liable an estate of a deceased spouse of a recipient where the aid was paid prior to the effective date of such amended statute.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Middleton, Matthias and Hart, JJ., concur.